Citation Nr: 9919088	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  95-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
timely appealed this determination to the Board.

When this matter was previously before the Board in October 
1997, it was remanded for further development, which has been 
accomplished.  However, as the denial of this claim has been 
continued, the case has been returned to the Board for 
further appellate consideration.

In his January 1995 Substantive Appeal, the appellant 
requested that he be afforded a hearing before a Member of 
the Board.  However, in a January 1999 statement, the 
veteran's representative indicated that he no longer wanted 
such a hearing.  The veteran's hearing request is thus deemed 
withdrawn.  See 38 C.F.R. § 20.704(e) (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Although the veteran's service personnel records do not 
clearly establish that he engaged in combat with the enemy, 
shelling of and mortar and rocket attacks upon his unit has 
been independently corroborated.

3.  The totality of the medical evidence of record suggests 
that the veteran has PTSD as a result of verified in-service 
stressful experiences that occurred while he was stationed in 
Vietnam, and that his current symptoms are related to such 
experiences.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for establishing service connection for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that, as a diagnosis of PTSD 
currently is of record, the veteran has met his initial 
burden of showing that his claim for service connection for 
PTSD is "well grounded," meaning he has submitted evidence 
sufficient to show that the claim is at least "plausible...or 
capable of substantiation."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  In addition, the Board is satisfied 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See 38 U.S.C.A. § 5107(a).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-
395 (1996); and 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 
§ 3.303(a) (which govern claims for service connection, 
in general).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," established, for example, by 
recognized military combat citations or other official 
records.  The Court has repeatedly instructed that VA must 
make a specific finding as to whether the veteran engaged in 
combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998); 
Cohen, 10 Vet. App. at 145; Zarycki, 6 Vet. App. at 98.  If 
the VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1995); 
Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony or statements.  See Cohen, 10 Vet. 
App. at 147; Zarycki, 6 Vet. App. at 98.  

In his statements and March 1995 hearing testimony, the 
veteran essentially asserts that service connection is 
warranted for PTSD because he has this disorder as a result 
of his experiences while serving in the Republic of Vietnam, 
including his participation in combat.  In this regard, he 
reports that he was subjected to rocket and mortar attacks.  
The veteran also alleges as in-service stressful events the 
shooting of a man who was carrying a rifle as he was emerging 
from a hut, as well as his children who followed behind him; 
being subjected to friendly fire; and witnessing Republic of 
Vietnam troops rape, brutalize and murder unarmed Vietnamese 
civilians.

Further, in support of this claim, the veteran's 
representative asserts that the evidence shows that the 
veteran participated in combat in Vietnam and 38 U.S.C.A. 
§ 1154(b) is thus applicable, and that, pursuant to that 
statute, the veteran's lay assertions regarding his combat 
stressors are sufficient to support the diagnosis of PTSD.  
In addition, his representative cites the decisions of the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) in 
Dizoglio v. Brown, 9 Vet. App. 163 (1996) and West v. Brown, 
7 Vet. App. 70 (1994) for the proposition that a 
determination as to whether the veteran engaged in combat 
cannot be made simply by reference to the existence or non-
existence of certain combat awards or to his MOS (military 
occupational specialty).

The veteran's service personnel records reflect that he 
served in Vietnam from January 22, 1970, to March 17, 1971.  
In addition, they show that, from January 31 to September 3, 
1970, the veteran served with A Battery, 1st Battalion, 8th 
Artillery, which was attached to the 25th Infantry Division.  
The veteran was then transferred to the 2nd Battalion, 77th 
Artillery, in support of the 3rd Brigade of the 25th Infantry 
Division, with which he served from September 3 to December 
7, 1970.  Thereafter, from December 7, 1970 to March 17, 
1971, the veteran served with the 1st Battalion, 30th 
Artillery, which was attached to the 1st Cavalry Division.

In January 1998, the RO wrote to the U.S. Army Service Center 
for Research of Unit Record (Unit Records Center, formerly 
known as the Environmental Support Group or "ESG") in an 
attempt to verify the veteran's claimed in-service stressful 
experiences, including his contention that he had 
participated in combat while serving in Vietnam.  In a 
February 1998 report, the Unit Records Center responded that 
it was unable to document several of the veteran's alleged 
in-service stressful experiences, such as a Vietnamese boy 
planting a bomb, a grenade being thrown into a latrine, 
soldiers shooting villagers or civilians being shot.  
However, the Unit Records Center provided copies of the 
operational records and unit histories for the 25th Infantry 
Division, to which the veteran was attached from January to 
December 1970.  

A review of the supporting documentation shows that, on three 
occasions, twice on September 11, 1970, and then again on 
September 13, 1970, while the veteran was serving in the 2nd 
Battalion, 77th Artillery, in support of the 3rd Brigade of 
the 25th Infantry Division, the area at which the 77th 
Artillery was based was subjected to "significant" enemy 
shelling.  In addition, the materials reflect that the 
shelling resulted in several American casualties.

In addition, in May 1999, the veteran's representative 
submitted to the Board, accompanied by a waiver of RO 
consideration, excerpts of operational records for the 1st 
Battalion, 30th Artillery, during the period which the 
veteran was attached to the 1st Cavalry Division.  A review 
of these records shows that, on March 12, 1971, while the 
veteran was serving with the 30th Artillery, that unit was 
subjected to an enemy mortar attack.

Further, in a May 1997 sworn affidavit, a former serviceman 
stated that his MOS when he served in Vietnam was field 
medic.  He further reported that, while in Vietnam, he served 
with the veteran, whose MOS was artilleryman.  In addition, 
he testified that, during that service, he and the veteran 
engaged in "extensive combat," which he described as being 
subjected to "ambushes, sniper fire and helicopter-borne 
assaults against enemy positions."  Moreover, he reported 
that, as a result of such service, he was awarded the Combat 
Medic's Badge.  Significantly, he added that it was only 
because of a technicality, i.e., that the veteran's MOS was 
artilleryman and not an infantryman, that he was not awarded 
a Combat Infantryman Badge.

In this case, the veteran's service records do not clearly 
establish that he engaged in combat with the enemy.  These 
records show that he served in Vietnam from January 1970 to 
March 1971; that he did not perform a military occupational 
specialty that is conclusively associated with combat; and 
that, while he received the National Defense Service Medal, 
the Vietnam Service Medal, and the Vietnam Campaign Medal, he 
has not been awarded any medals or other citations that 
specifically indicate combat participation.  However, as 
discussed above, the supporting materials that accompanied 
the Unit Records Center's February 1998 report show that, on 
three occasions, twice on September 11, 1970, and then again 
on September 13, 1970, while the veteran was serving in the 
2nd Battalion, 77th Artillery, in support of the 3rd Brigade of 
the 25th Infantry Division, the area at which the 77th 
Artillery was based was subjected to "significant" enemy 
shelling.  In addition, the materials reflect that the 
shelling resulted in several American casualties.  Further, 
excerpts of operational records for the 1st Battalion, 30th 
Artillery, which, at that time, was attached to the 1st 
Cavalry Division.  A review of these records shows that, on 
March 12, 1971, while the veteran was serving with the 30th 
Artillery, that unit was subjected to an enemy mortar attack.  
Moreover, in a May 1997 affidavit, a former service colleague 
of the veteran testified that they engaged in combat 
operations in Vietnam; he added that, because of this 
service, he had been awarded the Combat Medic's Badge.

The Board recognizes that Unit Records Center report and the 
supporting materials do not provide specific corroboration of 
the veteran's participation in the alleged events.  However, 
in Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held 
that, by requiring corroboration of every detail, including 
the veteran's personal participation, VA defined 
"corroboration" far too narrowly.  See Suozzi, 10 Vet. App. 
at 311.  In Suozzi, the Court found that a radio log, which 
showed that the veteran's company had come under attack, was 
new and material evidence to warrant reopening a claim of 
service connection for PTSD, despite the fact that the radio 
log did not identify the veteran's participation.  The Court 
further stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.

Under the circumstances of the case, and in light of the 
Suozzi opinion, the Board finds that evidence establishes 
that the veteran's unit was subject to shelling and rocket 
and mortar attacks.  The questions remain, however, as to 
whether the veteran has a credible diagnosis of PTSD based on 
the occurrences of such stressful in-service events, to 
include whether there is a nexus between such events and the 
veteran's symptoms.

The veteran had VA hospitalization from May 18 to June 4, 
1993.  The discharge summary reflects that he was complained 
of having depression as well as flashbacks, intrusive 
thoughts and nightmares that were related to his experiences 
in Vietnam.  He also reported that he had used marijuana for 
until approximately one year earlier.  In addition, during 
the hospitalization, mental status testing was conducted, and 
at discharge, the veteran was diagnosed as having PTSD with 
agoraphobia.  The discharge summary, however, did not specify 
the particular in-service stressful events that supported the 
diagnosis of PTSD.

Thereafter, in March 1994, the veteran was afforded a VA 
psychiatric examination.  During the examination, the veteran 
reported that, since 1992, he had been receiving treatment 
for his psychiatric problems, approximately once every other 
week, at the VA Medical Center in Ann Arbor, Michigan.  In 
addition, he stated that if that facility were not such a 
long drive from his home, he would seek treatment there on a 
more frequent basis.  Further, the examiner observed that 
this treatment included being seen by a psychiatrist, who 
prescribed medications to treat the veteran's psychiatric 
problems.  

The veteran's wife accompanied him to the evaluation and 
reported that the veteran "had bad dreams and the she will 
wake up with him hitting on her and jerking around."  
Further, in response to the examiner's inquiry, the veteran 
stated that the dreams involved, "being back over there, the 
gun fights, the villages in the rear."  In addition, he 
reported that he was nervous around "the Vietnamese 
citizens."  The veteran also acknowledged that, while 
serving in Vietnam, he had used marijuana and that he had 
continued to use it until approximately five years ago; he 
denied that he currently used alcohol or other narcotics.

The examiner noted that the veteran had been hospitalization 
by VA in 1993 and that, at discharge, he was diagnosed as 
having PTSD with agoraphobia.  In addition, he observed that 
the veteran reported as in-service stressful experiences the 
shooting of three Vietnamese children, who were accompanied 
by the father, who "was pointing a gun"; being subjected to 
friendly fire; and the "wanton rape and murder of innocent 
civilians by the North Vietnamese."  The examiner indicated 
that, objectively, the veteran seemed excited, nervous and 
anxious.  In this regard, he reported that the veteran 
sighed, hyperventilated and held his breath.  He also 
indicated that, during the examination, the veteran responded 
that he had problems with sleep, irritability, anger 
outbursts, concentration, and an exaggerated startle 
response.  In addition, the veteran's spouse stated that her 
husband suffered from intermittent amnesia over different 
areas of his life, including his experiences while serving in 
Vietnam.  Further, the veteran and his spouse each reported 
that the veteran attempts to avoid thoughts, feelings and 
activities associated with his Vietnam experiences.

The examiner diagnosed the veteran as having an anxiety 
condition that was acute and subacute.  In making this 
diagnosis, the physician commented that the veteran displayed 
some of the signs of PTSD, according to DSM-III-R, and that 
he described events that would be outside the range of usual 
human experience and markedly distressing to almost anyone, 
such as being responsible for the accidental killing of 
children and witnessing rapes of innocent civilians.  In 
addition, he stated that the veteran's recurrent episodes had 
a "Vietnamese" flavor.  However, he noted that the veteran 
was not wounded in Vietnam and had not "experienced close up 
[the] death of a comrade."  The examiner further reported 
that although the veteran suffered from what appeared to 
approach "psychogenic amnesia," he concluded that the 
veteran did not appear to exhibit a prominent, persistent 
avoidance of stimuli associated with the trauma.  He further 
explained that in order to progress toward a tentative 
diagnosis of PTSD, which he acknowledged had been made during 
his hospitalization at the VA medical facility in Ann Arbor, 
Michigan, a differential diagnosis of chronic withdrawal 
symptoms from marijuana would have to be ruled out.  In this 
regard, he observed that, although during the examination he 
reported not having used marijuana for approximately five 
years, during the hospitalization, he said that he had ceased 
doing so only one year earlier.  The physician concluded by 
saying, "In sum, it is this examiner's opinion, that the 
diagnosis of PTSD, diagnostic process is not complete."

VA outpatient treatment records, dated from July 1992 to 
April 1995 show that the veteran received significant 
treatment for his PTSD.  In addition, those records reflect 
that the VA examiners attributed the disability to "war-
related trauma."

During the veteran's second VA hospitalization, from March 21 
to April 18, 1997, he again complained of having flashbacks 
related to his Vietnam experiences approximately every other 
day.  He also reported that he suffered from insomnia, 
fatigue and lack of motivation, and that he often awoke in a 
cold sweat.  Further, although the veteran reported having 
suicidal ideation, he denied having homicidal ideation.  In 
addition, he stated that approximately two years earlier he 
had been fired from a job due to his memory problems.  A 
mental status evaluation disclosed that the veteran had a 
"somewhat labile affect" and a dysphoric mood; his speech 
was reported to be coherent.  

During the hospitalization, the veteran was observed to 
suffer from recurrent periods of depression; nightmares and 
flashbacks of combat experiences in Vietnam; sleep 
disturbance; isolation; and "overwhelming" anxiety.  In 
addition, he participated in psychiatric and substance abuse 
groups.  The report reflects that, at discharge, the veteran 
planned to continue seeking treatment at the VA Medical 
Center in Saginaw, Michigan.  The sole psychiatric diagnosis 
was PTSD.

Pursuant to the Board's October 1997 remand, the RO afforded 
the veteran a psychiatric examination in May 1998.  During 
the examination, the veteran complained of suffering from 
depression, anger, lack of motivation and social avoidance; 
he also indicated that he felt that he was unable to trust 
anyone.  In addition, he reported that he experienced 
"anxiety attacks" when exposed to loud noises, such as 
someone knocking on his door or a helicopter traveling 
nearby.  The veteran also stated that he suffered from 
frequent flashbacks, but he denied having homicidal or 
suicidal ideation.  With respect to his alleged in-service 
stressful events, the veteran said reported that he witnessed 
a child come into contact with a grenade that exploded, that 
he had served in a combat zone and that he was confronted 
with "a lot of dead people."  He also indicated that he 
experienced vision-like silhouettes and that he hears them 
mumble "fight" and "firefight."

A mental status examination disclosed that the veteran did 
not have any motor agitation or a formal thought disorder or 
cognitive impairment.  In addition, it revealed that he had a 
normal affect.  The diagnoses were PTSD and depressive 
disorder, not otherwise specified.  In explaining the former 
diagnosis, the physician indicated that the veteran's PTSD 
was from combat related-stressors "as outlined in [the] C-
file and his depression appeared to be secondary to his PTSD.  
In addition, the examiner reported that a predominant portion 
of the veteran's psychiatric impairment was attributable to 
combat-related stress.

The evidence thus reflects that the majority of examiners 
have diagnosed the veteran as suffering from PTSD.  Indeed, 
all but the March 1994 examiner diagnosed the veteran as 
having this disability, and even he indicated that the 
veteran might well "progress" to such a diagnosis; he 
stated that the diagnostic process was not complete.  It 
should also be pointed out that that the March 1994 
examination was conducted prior to the revision of the DSM, 
and the shift from an objective to a more subjective standard 
in ascertaining the sufficiency of a stressor to support a 
diagnosis of PTSD.  See Cohen, 10 Vet. App. at 140-141.  
Further, the evidence also shows that the several examiners 
have indicated that there is a nexus between that disability 
and the veteran's claimed combat experiences during his 
period of service in Vietnam, to include the most recent 
examiner, in May 1998.  While none of the examiners have 
specifically cited the verified shelling of and verified 
mortar and rocket attacks upon the veteran's unit and the 
specific stressor underlying the diagnosis, it appears that 
such is established, by implication, by the use of the term 
"combat" to describe the veteran's experiences.  The 
favorable medical reports also indicate that such experiences 
are the source of the veteran's current psychiatric symptoms.  
Thus, while the medical evidence is far from definitive, the 
Board finds that the totality of the medical evidence of 
record suggests that the veteran has PTSD as a result of 
verified in-service stressful experiences that occurred while 
he was stationed in Vietnam, and that his current symptoms 
are related to such experiences.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Under the circumstances of this 
case, the Board finds that, with resolution of all reasonable 
doubt in the veteran's favor, the veteran has satisfied all 
three elements necessary for a claim for service connection 
for PTSD, i.e., a clear current diagnosis of the disorder, 
credible supporting evidence that an in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f). Accordingly, 
service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

